
	

114 HR 1270 PCS: Restoring Access to Medication and Improving Health Savings Act of 2016
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 550114th CONGRESS
		2d Session
		H. R. 1270
		IN THE SENATE OF THE UNITED STATES
		July 7, 2016Received; read the first timeJuly 11, 2016Read the second time and placed on the calendarAN ACT
		To amend the Internal Revenue Code of 1986 to repeal the amendments made by the Patient Protection
			 and Affordable Care Act which disqualify expenses for over-the-counter
			 drugs under health savings accounts and health flexible spending
			 arrangements.
	
	
 1.Short titleThis Act may be cited as the Restoring Access to Medication and Improving Health Savings Act of 2016. IRestoring Access to Medication Act of 2016 101.Short titleThis title may be cited as the Restoring Access to Medication Act of 2016.
			102.Repeal of disqualification of expenses for over-the-counter drugs under certain accounts and
			 arrangements
 (a)HSAsSection 223(d)(2)(A) of the Internal Revenue Code of 1986 is amended by striking the last sentence. (b)Archer MSAsSection 220(d)(2)(A) of such Code is amended by striking the last sentence.
 (c)Health flexible spending arrangements and health reimbursement arrangementsSection 106 of such Code is amended by striking subsection (f). (d)Effective dateThe amendments made by this section shall apply to expenses incurred after December 31, 2016.
				IIHealth Care Security Act of 2016
 201.Short titleThis title may be cited as the Health Care Security Act of 2016. 202.Allow both spouses to make catch-up contributions to the same health savings account (a)In generalSection 223(b)(5) of the Internal Revenue Code of 1986 is amended to read as follows:
					
						(5)Special rule for married individuals with family coverage
 (A)In generalIn the case of individuals who are married to each other, if both spouses are eligible individuals and either spouse has family coverage under a high deductible health plan as of the first day of any month—
 (i)the limitation under paragraph (1) shall be applied by not taking into account any other high deductible health plan coverage of either spouse (and if such spouses both have family coverage under separate high deductible health plans, only one such coverage shall be taken into account),
 (ii)such limitation (after application of clause (i)) shall be reduced by the aggregate amount paid to Archer MSAs of such spouses for the taxable year, and
 (iii)such limitation (after application of clauses (i) and (ii)) shall be divided equally between such spouses unless they agree on a different division.
 (B)Treatment of additional contribution amountsIf both spouses referred to in subparagraph (A) have attained age 55 before the close of the taxable year, the limitation referred to in subparagraph (A)(iii) which is subject to division between the spouses shall include the additional contribution amounts determined under paragraph (3) for both spouses. In any other case, any additional contribution amount determined under paragraph (3) shall not be taken into account under subparagraph (A)(iii) and shall not be subject to division between the spouses..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016. 203.Special rule for certain medical expenses incurred before establishment of health savings account (a)In generalSection 223(d)(2) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subparagraph:
					
 (D)Treatment of certain medical expenses incurred before establishment of accountIf a health savings account is established during the 60-day period beginning on the date that coverage of the account beneficiary under a high deductible health plan begins, then, solely for purposes of determining whether an amount paid is used for a qualified medical expense, such account shall be treated as having been established on the date that such coverage begins..
 (b)Effective dateThe amendment made by this section shall apply with respect to coverage beginning after December 31, 2016.
				204.Maximum contribution limit to health savings account increased to amount of deductible and
			 out-of-pocket limitation
 (a)Self-Only coverageSection 223(b)(2)(A) of the Internal Revenue Code of 1986 is amended by striking $2,250 and inserting the amount in effect under subsection (c)(2)(A)(ii)(I). (b)Family coverageSection 223(b)(2)(B) of such Code is amended by striking $4,500 and inserting the amount in effect under subsection (c)(2)(A)(ii)(II).
 (c)Conforming amendmentsSection 223(g)(1) of such Code is amended— (1)by striking subsections (b)(2) and both places it appears and inserting subsection, and
 (2)by striking determined by in subparagraph (B) thereof and all that follows through calendar year 2003. and inserting determined by substituting calendar year 2003 for calendar year 1992 in subparagraph (B) thereof .. (d)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2016.
				IIIProtecting Taxpayers by Recovering Improper Obamacare Subsidy Overpayments Act
 301.Short titleThis title may be cited as the Protecting Taxpayers by Recovering Improper Obamacare Subsidy Overpayments Act. 302.Recovery of improper overpayments resulting from certain Federally subsidized health insurance (a)In generalSection 36B(f)(2)(B)(i) of the Internal Revenue Code of 1986 is amended to read as follows:
					
 (i)In generalIn the case of a taxpayer whose household income is less than 300 percent of the poverty line for the size of the family involved for the taxable year, the amount of the increase under subparagraph (A) shall in no event exceed the applicable dollar amount determined in accordance with the following table (one-half of such amount in the case of a taxpayer whose tax is determined under section 1(c) for the taxable year):
							
								
										If the household income (expressed as a percent of poverty line) is:The applicable dollar amount is:
									
										Less than 200%$600
										At least 200% but less than 250%$1,500
										At least 250% but less than 300%$3,000..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2016.  Passed the House of Representatives July 6, 2016.Karen L. Haas,Clerk July 11, 2016Read the second time and placed on the calendar 